Exhibit FORBEARANCE AGREEMENT This FORBEARANCE AGREEMENT, dated as of June11, 2009 (this “Agreement”), is entered into by and among Applied Solar, Inc. (f/k/a Open Energy Corporation), a Nevada corporation (the “Borrower”) and The Quercus Trust, in its capacity as lender under the Loan and Security Agreement dated May18, 2009 (“May 2009 LSA”), the Loan and Security Agreement dated April29, 2008 (“April 2008 LSA”), and holder of the Series B Convertible Note dated September19, 2007 (the “Series B Note”) (in such capacities, the “Lender”). W I T N E S S E T H: WHEREAS, the Borrower and the Lender are parties to the May 2009 LSA, the April 2008 LSA and the Series B Note, including all annexes, exhibits and schedules thereto (as the same may from time to time have been amended, restated, supplemented or otherwise modified as of the date hereof, the “Loan Agreements”); WHEREAS, the Specified Defaults (as hereinafter defined) have occurred and are continuing as of the date hereof; WHEREAS, Borrower has requested that Lender forbear from the exercise of its rights and remedies under the Loan Agreements and other instruments and agreements executed and delivered to the Lender in connection therewith (collectively with the Loan Agreements, the “Loan Documents”) notwithstanding the occurrence of one or more Specified Defaults; and WHEREAS, subject to the terms and conditions hereof, Lender has agreed to forbear from the exercise of certain of its rights under the Loan Documents; NOW, THEREFORE, in consideration of the mutual covenants set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by all parties hereto, the parties hereto hereby agree as follows: 1.Defined Terms.Each capitalized term used herein and not otherwise defined herein shall have the meaning attributed to such term in the applicable Loan Agreement.Each of the following capitalized terms shall have the meaning set forth below: (a)“Forbearance Default” means the occurrence of any Default or Event of Default, other than the
